


110 HR 4854 IH: False Claims Act Correction Act of

U.S. House of Representatives
2007-12-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4854
		IN THE HOUSE OF REPRESENTATIVES
		
			December 19, 2007
			Mr. Berman (for
			 himself and Mr. Sensenbrenner)
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend the provisions of title 31, United States Code,
		  relating to false claims to clarify and make technical amendments to those
		  provisions, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 False Claims Act Correction Act of
			 2007.
		2.Liability for
			 false claimsSection 3729 of
			 title 31, United States Code, is amended to read as follows:
			
				3729.False
				claims
					(a)Liability for
				certain acts
						(1)In
				generalAny person who—
							(A)knowingly presents, or causes to be
				presented for payment or approval a false or fraudulent claim for Government
				money or property,
							(B)knowingly makes, uses, or causes to be made
				or used, a false record or statement to get a false or fraudulent claim for
				Government money or property paid or approved,
							(C)has possession, custody, or control of
				Government money or property and, intending to—
								(i)defraud the
				Government,
								(ii)retain a known
				overpayment, or
								(iii)knowingly
				convert the money or property, permanently or temporarily, to an unauthorized
				use,
								fails
				to deliver or return, or fails to cause the return or delivery of, the money or
				property, or delivers, returns, or causes to be delivered or returned less
				money or property than the amount due or owed,(D)authorized to make or deliver a document
				certifying receipt of property used, or to be used, by the Government and,
				intending to defraud the Government, makes or delivers the receipt without
				completely knowing that the information on the receipt is true,
							(E)knowingly buys, or receives as a pledge of
				an obligation or debt, public property from an officer or employee of the
				Government, or a member of the Armed Forces, who lawfully may not sell or
				pledge the property,
							(F)knowingly makes, uses, or causes to be made
				or used, a false record or statement to conceal, avoid, or decrease an
				obligation to pay or transmit money or property to the Government, or
							(G)conspires to commit any violation set forth
				in any of subparagraphs (A) through (F),
							is liable to the United States
				Government for a civil penalty of not less than $5,000 and not more than
				$10,000, plus 3 times the amount of damages which the Government or its
				administrative beneficiary sustains because of the act of that person, subject
				to paragraphs (2) and (3).(2)Lesser penalty
				if defendant cooperates with investigationIn an action brought for a violation under
				paragraph (1), the court may assess not less than 2 times the amount of damages
				which the Government or its administrative beneficiary sustains because of the
				act of the person committing the violation if the court finds that—
					(A)such person provided to those officials of
				the United States who are responsible for investigating false claims
				violations, all information known to the person about the violation within 30
				days after the date on which the person first obtained the information;
					(B)such person fully cooperated with any
				Government investigation of the violation; and
					(C)at the time such person provided to the
				United States the information about the violation under subparagraph (A), no
				criminal prosecution, civil action, or administrative action had commenced with
				respect to such violation, and the person did not have actual knowledge of the
				existence of an investigation into such violation.
					(3)Assessment of
				costsA person violating
				paragraph (1) shall, in addition to a penalty or damages assessed under
				paragraph (1) or (2), be liable to the United States Government for the costs
				of a civil action brought to recover such penalty or damages.
				(b)DefinitionsFor
				purposes of this section—
					(1)the terms known,
				knowing, and knowingly mean that a person, with
				respect to information—
						(A)has actual knowledge of the information,
						(B)acts in deliberate
				ignorance of the truth or falsity of the information, or
						(C)acts in reckless
				disregard of the truth or falsity of the information,
						and no
				proof of specific intent to defraud is required;(2)the term Government money or
				property means—
						(A)money or property
				belonging to the United States Government;
						(B)money or property
				that—
							(i)the United States
				Government provides or has provided to a contractor, grantee, agent, or other
				recipient, or for which the United States Government will reimburse a
				contractor, grantee, agent, or other recipient; and
							(ii)is
				to be spent or used on the Government’s behalf or to advance a Government
				program; and
							(C)money or property
				that the United States holds in trust or administers for any administrative
				beneficiary;
						(3)the term claim includes any
				request or demand, whether under a contract or otherwise, for Government money
				or property; and
					(4)the term
				administrative beneficiary means any entity, including any
				governmental or quasi-governmental entity, on whose behalf the United States
				Government, alone or with others, serves as custodian or trustee of money or
				property owned by that entity.
					(c)Statutory Cause
				of ActionLiability under this section is a statutory cause of
				action all elements of which are set forth in this section. No proof of any
				additional element of common law fraud or other cause of action is implied or
				required for liability to exist for a violation of these provisions.
				(d)Exemption from
				DisclosureAny information that a person provides pursuant to
				subparagraphs (A) through (C) of subsection (a)(2) shall be exempt from
				disclosure under section 552 of title 5.
				(e)ExclusionThis
				section does not apply to claims, records, or statements made under the
				Internal Revenue Code of 1986.
				.
		3.Civil actions for
			 false claims
			(a)Actions by
			 private persons generallySection 3730(b) of title 31, United
			 States Code, is amended—
				(1)in paragraph (1),
			 by striking the last sentence and inserting the following: The action
			 may be dismissed only with the consent of the court and the Attorney
			 General.;
				(2)in paragraph (2),
			 by inserting after the second sentence the following: In the absence of
			 a showing of extraordinary need, the written disclosure of any material
			 evidence and information, and any other attorney work product, that the person
			 bringing the action provides to the Government shall not be subject to
			 discovery.;
				(3)in paragraph (4),
			 by striking subparagraph (B) and inserting the following:
					
						(B)notify the court that it declines to take
				over the action, in which case the person bringing the action shall have the
				right to conduct the action, and, within 45 days after the Government provides
				such notice, shall either—
							(i)move to dismiss the action without
				prejudice, or
							(ii)notify the court of the person’s
				intention to proceed with the action and move the court to unseal the
				complaint, and any amendments thereto, so as to permit service on the defendant
				and litigation of the action in a public forum.
							A person
				who elects to proceed with the action under subparagraph (B)(ii) shall serve
				the complaint within 120 days after the person’s complaint is unsealed under
				such subparagraph.;
				and
				(4)by amending
			 paragraph (5) to read as follows:
					
						(5)When a person brings an action under this
				subsection, no person other than the Government may join or intervene in the
				action, except with the consent of the person who brought the action. In
				addition, when a person brings an action that is pled in accordance with this
				subsection and section 3731(e), no other person may bring a separate action
				under this subsection based on the facts underlying a cause of action in the
				pending
				action.
						.
				(b)Rights of the
			 parties to qui tam actionsSection 3730(c)(5) of title 31, United
			 States Code, is amended by striking the second sentence and inserting the
			 following:
				
					An alternate remedy includes—(A)anything of value received by the
				Government from the defendant, whether funds, credits, or in-kind goods or
				services, in exchange for an agreement by the Government either to release
				claims brought in, or to decline to intervene in or investigate the action
				initiated under subsection (b); and
					(B)anything of value received by the
				Government based on the claims alleged by the person initiating the action, if
				that person subsequently prevails on the claims.
					If any
				such alternate remedy is pursued in another proceeding, the person initiating
				the action shall have the same rights in such proceeding as such person would
				have had if the action had continued under this section, except that the person
				initiating the action may not obtain an award calculated on more than the total
				amount of damages, plus any fines or penalties, that could be recovered by the
				United States under section 3729(a)..
			(c)Award to qui tam
			 plaintiffSection 3730(d) of title 31, United States Code, is
			 amended—
				(1)in
			 paragraph (1)—
					(A)in the first
			 sentence, by inserting an award of  after
			 receive;
					(B)by striking the
			 second and third sentences and inserting the following: Any payment to a
			 person under this paragraph or under paragraph (2) or (3) shall be made from
			 the proceeds, and shall accrue interest, at the underpayment rate under section
			 6621 of the Internal Revenue Code of 1986, beginning 30 days after the date the
			 proceeds are paid to the United States, and continuing until payment is made to
			 the person by the United States.; and
					(C)in the last
			 sentence, by striking necessarily;
					(2)in paragraph
			 (2)—
					(A)in the second
			 sentence, by striking and shall be paid out of such proceeds;
			 and
					(B)in the third
			 sentence, by striking necessarily; and
					(3)by amending
			 paragraph (3) to read as follows:
					
						(3)(A)Whether or not the
				Government proceeds with the action, if the court finds that the action was
				brought by a person who either—
								(i)planned and initiated the violation of
				section 3729 upon which the action was brought, or
								(ii)derived his or her knowledge of the
				action primarily from specific information relating to allegations or
				transactions (other than information provided by the person bringing the
				action) that the Government publicly disclosed, within the meaning of
				subsection (e)(4)(A), or that it disclosed privately to the person bringing the
				action in the course of its investigation into potential violations of section
				3729,
								then the
				court may, to the extent the court considers appropriate, reduce the share of
				the proceeds of the action that the person would otherwise receive under
				paragraph (1) or (2) of this subsection, taking into account the role of that
				person in advancing the case to litigation and any relevant circumstances
				pertaining to the violation. The court shall direct the defendant to pay any
				such person an amount for reasonable expenses that the court finds to have been
				incurred, plus reasonable attorneys’ fees and costs.
				
							(B)If the person bringing the action is
				convicted of criminal conduct arising from his or her role in the violation of
				section 3729, that person shall be dismissed from the civil action and shall
				not receive any share of the proceeds of the action. Such dismissal shall not
				prejudice the right of the United States to continue the action, represented by
				the Department of
				Justice.
							.
				(d)Certain actions
			 barredParagraph (4) of section 3730(e) of title 31, United
			 States Code, is amended to read as follows:
				
					(4)(A)Upon timely motion of
				the Attorney General of the United States, a court shall dismiss an action or
				claim brought by a person under subsection (b) if the allegations relating to
				all essential elements of liability of the action or claim are based
				exclusively on the public disclosure of allegations or transactions in a
				Federal criminal, civil, or administrative hearing, in a congressional, Federal
				administrative, or Government Accountability Office report, hearing, audit, or
				investigation, or from the news media.
						(B)For purposes of this paragraph, a
				public disclosure includes only disclosures that are made on the
				public record or have otherwise been disseminated broadly to the general
				public. An action or claim is based on a public disclosure only
				if the person bringing the action derived the person’s knowledge of all
				essential elements of liability of the action or claim alleged in the complaint
				from the public disclosure. The person bringing the action does not create a
				public disclosure by obtaining information from a request for information made
				under section 552 of title 5 or from exchanges of information with law
				enforcement and other Government employees if such information does not
				otherwise qualify as publicly disclosed under this
				paragraph.
						.
			(e)Relief from
			 retaliatory actionsSubsection (h) of section 3730 of title 31,
			 United States Code, is amended to read as follows:
				
					(h)Relief from
				retaliatory actionAny person
				who is discharged, demoted, suspended, threatened, harassed, or in any other
				manner discriminated against in the terms or conditions of employment, or is
				materially hindered in obtaining new employment or other business
				opportunities, by any other person because of lawful acts done by the person
				discriminated against or others associated with that person—
						(1)in furtherance of
				an actual or potential action under this section, including investigation for,
				initiation of, testimony for, or assistance in an action filed or to be filed
				under this section, or
						(2)in furtherance of
				other efforts to stop one or more violations of section 3729,
						shall be
				entitled to all relief necessary to make the person whole. Such relief shall
				include reinstatement with the same seniority status such person would have had
				but for the discrimination, 2 times the amount of back pay or business loss,
				interest on the back pay or business loss, and compensation for any special
				damages sustained as a result of the discrimination, including litigation costs
				and reasonable attorneys' fees. An action under this subsection may be brought
				in the appropriate district court of the United States for the relief provided
				in this
				subsection..
			(f)Relief to
			 administrative beneficiariesSection 3730 of title 31, United States
			 Code, is amended by adding at the end the following new subsection:
				
					(i)Damages
				collected for financial loses suffered by administrative
				beneficiariesAfter paying
				any awards due one or more persons who brought an action under subsection (b),
				the Government shall pay from the proceeds of the action to any administrative
				beneficiary, as defined in section 3729(b), all amounts that the Government has
				collected in the action for financial losses suffered by such administrative
				beneficiary. Any remaining proceeds collected by the Government shall be
				treated in the same manner as proceeds collected by the Government for direct
				losses the Government suffers from violations of section 3729. Nothing in
				section 3729 or this section precludes administrative beneficiaries from
				pursuing any alternate remedies available to them for losses or other harm
				suffered for them that are not pursued or recovered in an action under this
				section, except that if such alternate remedy proceedings are initiated after a
				person has initiated an action under subsection (b), such person shall be
				entitled to have such alternative remedies considered in determining any award
				in the action under subsection (b) to the same extent that such person would be
				entitled under subsection (c)(5) with respect to any alternate remedy pursued
				by the Government.
					.
			4.False claims
			 procedure
			(a)Statute of
			 limitations; intervention by the GovernmentSubsection (b) of
			 section 3731 of title 31, United States Code, is amended to read as
			 follows:
				
					(b)Statute of
				limitations; intervention by the Government
						(1)Statute of
				limitationsA civil action under section 3730 (a), (b), or (h)
				may not be brought more than 10 years after the date on which the violation of
				section 3729 or 3730(h) is committed.
						(2)InterventionIf
				the Government elects to intervene and proceed with the action under section
				3730, the Government may file its own complaint, or amend the complaint of a
				person who brought the action under section 3730(b), to clarify or add detail
				to the claims in which it is intervening and to add any additional claims with
				respect to which the Government contends it is entitled to relief. For purposes
				of paragraph (1), any such Government pleading shall relate back to the filing
				date of the complaint of the person who originally brought the action to the
				extent that the Government’s claim arises out of the conduct, transactions, or
				occurrences set forth, or attempted to be set forth, in the person’s prior
				complaint.
						.
			(b)Standard of
			 proofSection 3731(c) of title 31, United States Code, is
			 amended—
				(1)by striking (c) In and
			 inserting (c) Standard of
			 Proof.—In; and
				(2)by striking
			 United States and inserting plaintiff.
				(c)Notice of
			 Claims; void contracts, agreements, and conditions of employmentSection 3731 of title 31, United States
			 Code, is amended by adding at the end the following new subsections:
				
					(e)Notice of
				ClaimsIn pleading an action
				brought under section 3730(b), a person shall not be required to identify
				specific claims that result from an alleged course of misconduct if the facts
				alleged in the complaint, if ultimately proven true, would provide a reasonable
				indication that one or more violations of section 3729 are likely to have
				occurred, and if the allegations in the pleading provide adequate notice of the
				specific nature of the alleged misconduct to permit the Government effectively
				to investigate and defendants fairly to defend the allegations made.
					(f)Void contract,
				agreements, and conditions of employment
						(1)In
				generalAny contract, private agreement, or private term or
				condition of employment that has the purpose or effect of limiting or
				circumventing the rights of a person to take otherwise lawful steps to
				initiate, prosecute, or support an action under section 3730, or to limit or
				circumvent the rights or remedies provided to persons bringing actions under
				section 3730(b) and other cooperating persons under section 3729 shall be void
				to the full extent of such purpose or effect.
						(2)ExceptionParagraph
				(1) shall not preclude a contract or private agreement that is entered
				into—
							(A)with the United
				States and a person bringing an action under section 3730(b) who would be
				affected by such contract or agreement specifically to settle claims of the
				United States and the person under section 3730; or
							(B)specifically to
				settle any discrimination claim under section 3730(h) of a person affected by
				such contract or
				agreement.
							.
			(d)Conforming
			 amendmentsSection 3731 of title 31, United States Code, is
			 amended—
				(1)in subsection (a),
			 by striking (a) A subpena and inserting (a)
			 Service of
			 Subpoenas.—A subpoena; and
				(2)in
			 subsection (d), by striking (d) Notwithstanding and inserting
			 (d) Estoppel.—Notwithstanding.
				5.False claims
			 jurisdictionSection 3732 of
			 title 31, United States Code, is amended by adding at the end the following new
			 subsection:
			
				(c)Service on state
				or local authoritiesWith
				respect to any State or local government that is named as a co-plaintiff with
				the United States in an action brought under subsection (b), a seal on the
				action ordered by the court under section 3730(b) shall not preclude the
				Government or the person bringing the action from serving the complaint, any
				other pleadings, or the written disclosure of substantially all material
				evidence and information possessed by the person bringing the action on the law
				enforcement authorities that are authorized under the law of that State or
				local government to investigate and prosecute such actions on behalf of such
				governments.
				.
		6.Civil
			 Investigative Demands
			(a)Civil
			 Investigative DemandsSection 3733(a)(1) of title 31, United
			 State Code, is amended—
				(1)in the matter
			 preceding subparagraph (A), by inserting , or a designee (for the
			 purposes of this section), after Whenever the Attorney
			 General; and
				(2)in the matter
			 following subparagraph (D), by—
					(A)striking
			 may not delegate and inserting may delegate;
			 and
					(B)adding at the end
			 the following: Any information obtained by the Attorney General or a
			 designee of the Attorney General under this section may be shared with any a
			 person bringing an action under section 3730(b) if the Attorney General or the
			 designee determines that it is necessary as part of any false claims law
			 investigation..
					(b)ProceduresSection
			 3733(i)(3) of title 31, United States Code, is amended to read as
			 follows:
				
					(3) Use of
				Material, Answers, or Transcripts in false claims actions and other
				proceedingsWhenever any attorney of the Department of Justice
				has been designated to handle any false claims law investigation or proceeding,
				or any other administrative, civil, or criminal investigation, case, or
				proceeding, the custodian of any documentary material, answers to
				interrogatories, or transcripts of oral testimony received under this section
				may deliver to such attorney such material, answers, or transcripts for
				official use in connection with any such investigation, case, or proceeding as
				such attorney determines to be required. Upon the completion of any such
				investigation, case, or proceeding, such attorney shall return to the custodian
				any such material, answers, or transcripts so delivered which have not passed
				into the control of a court, grand jury, or agency through introduction into
				the record of such case or
				proceeding.
					.
			(c)DefinitionsSection
			 3733(l) of title 31, United States Code, is amended—
				(1)in paragraph (6),
			 by striking and after the semicolon;
				(2)in
			 paragraph (7), by striking the period at the end and inserting ;
			 and; and
				(3)by adding at the
			 end the following:
					
						(8)the term
				official use means all lawful, reasonable uses in furtherance of
				an investigation, case, or proceeding, such as disclosures in connection with
				interviews of fact witnesses, settlement discussions, coordination of an
				investigation with a State Medicaid Fraud Control Unit or other government
				personnel, consultation with experts, and use in court pleadings and
				hearings.
						.
				7.Government right
			 to dismiss certain actionsSection 3730(b) of title 31, United States
			 Code, is amended by adding at the end the following:
			
				(6)(A)Not later than 60
				days after the date of service under paragraph (2), the Government may move to
				dismiss from the action the person bringing the action if the person is an
				employee of the Federal Government and—
						(i)all the necessary and specific
				material allegations contained in such action were derived from an open and
				active fraud investigation by the executive branch of the Government; or
						(ii)subject to subparagraph (B), the
				person bringing the action learned of the information that underlies the
				alleged violation of section 3729 that is the basis of the action in the course
				of the person’s employment by the United States.
						(B)In the case of a person to whom
				subparagraph (A)(ii) applies—
						(i)if
				the employing agency has an Inspector General and the person, before bringing
				the action—
							(I)disclosed in writing to the
				Inspector General substantially all material evidence and information that
				relates to the alleged violation that the person possessed, and
							(II)notified in writing the person’s supervisor
				and the Attorney General of the disclosure under subclause (I), or
							(ii)if the employing agency does not have
				an Inspector General and the person, before bringing the action—
							(I)disclosed in writing to the Attorney
				General substantially all material evidence and information that relates to the
				alleged violation that the person possessed, and
							(II)notified in writing the person’s
				supervisor of the disclosure under subclause (I),
							the motion under subparagraph (A) may be brought only
				after a period of 12 months (and any extension under subparagraph (C)) has
				elapsed since the disclosure of information and notification under clause (i)
				or (ii) was made, and only if the Attorney General has filed an action under
				this section based on such information.(C)Before the end of the 12-month period
				described under subparagraph (B), and upon notice to the person who has
				disclosed information and provided notice under subparagraph (B)(i) or (ii),
				the Attorney General may file a motion seeking an extension of that 12-month
				period. The court may extend that 12-month period for an additional period of
				not more than 12 months upon a showing by the Government that the additional
				period is necessary for the Government to decide whether or not to file an
				action under this section based on the information. Any such motion may be
				filed in camera and may be supported by affidavits or other submissions in
				camera.
					(D)For purposes of subparagraph (B), a
				person’s supervisor is the officer or employee who—
						(i)is in a position of the next highest
				classification to the position of such person;
						(ii)has supervisory authority over such
				person; and
						(iii)such person believes is not culpable
				of the violation upon which the action under this subsection is brought by such
				person.
						(E)A motion to dismiss under this
				paragraph shall set forth documentation of the allegations, evidence, and
				information in support of the motion.
					(F)Any person bringing an action under
				paragraph (1) shall be provided an opportunity to contest a motion to dismiss
				under this paragraph. The court may restrict access to the evidentiary
				materials filed in support of the motion to dismiss, as the interests of
				justice require. A motion to dismiss and papers filed in support or opposition
				of such motion may not be—
						(i)made public without the prior written
				consent of the person bringing the civil action; and
						(ii)subject to discovery by the
				defendant.
						(G)If the motion to dismiss under this
				paragraph is granted, the matter shall remain under seal.
					(H)Not later than 6 months after the
				date of the enactment of this paragraph, and every 6 months thereafter, the
				Attorney General shall submit to the Committee on the Judiciary of the Senate
				and the Committee on the Judiciary of the House of Representatives a report
				on—
						(i)the cases in which the Department of
				Justice has filed a motion to dismiss under this paragraph;
						(ii)the outcome of such motions;
				and
						(iii)the status of the civil actions in
				which such motions were
				filed.
						.
		8.Effective
			 dateThe amendments made by
			 this Act shall take effect on the date of the enactment of this Act and shall
			 apply to any case pending on, or filed on or after, that date.
		
